NO. 07-02-0270-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                  NOVEMBER 27, 2002

                          ______________________________


                  IN THE INTEREST OF ASHLEY JORDAN EXPARZA
                     AND KRISTEN NICOLE EXPARZA, CHILDREN
                       _________________________________

           FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

               NO. 98-500,780-A; HONORABLE DRUE FARMER, JUDGE

                          _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, S.J.1


       On June 26, 2002, the clerk of this court received a copy of Notice of Appeal filed

on behalf of appellant Stephen Exparza. By letter dated June 27, 2002, the clerk advised

counsel for appellant that a filing fee had not been received, see TEX . R. APP. P. 5, nor had

a docketing statement been filed. See TEX . R. APP. P. 32.1. The clerk’s letter likewise

advised that no further action would be taken on the appeal by this Court until a filing fee

had been paid and that failure to pay the filing fee may result in dismissal of the appeal.

See TEX . R. APP. P. 42.3. Subsequently, the clerk has received and granted motions for

extension of time to file the trial court clerk’s record and the reporter’s record because

       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
appellant had not designated matters to be included in the records and had not paid for or

made arrangements to pay for the records.


       The filing fee was not paid. By letter dated September 18, 2002, the appellate clerk

advised counsel for appellant that (1) the filing fee had still not been paid, (2) notice had

been received that the trial records had not been paid for and that no arrangements had

been made to pay for the records and (3) unless the filing fee was received on or before

October 1, 2002, and proof that the trial records had been paid for or arrangements made

to pay for the records by that date, the appeal would be subject to dismissal.


       The filing fee has not been paid. Proof of payment for, or arrangements for

payment for, the trial records has not been received. Accordingly, this appeal is dismissed.

TEX . R. APP. P. 42.3.




                                                         Phil Johnson
                                                           Justice


Do not publish.




                                             2